Citation Nr: 1629438	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  09-08 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969, to include service in the Republic of Vietnam from October 1967 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran perfected an appeal as to the February 2008 decision, and the issue was denied by the Board of Veterans' Appeals (Board) in April 2014.  The Veteran appealed to the United States Court of Veterans Claims (Court), which vacated the denial and remanded the case back to the Board for additional development in a March 2015 Order, based on a March 2015 Amended Joint Motion for Partial Remand (Joint Motion).  In response to the March 2015 Joint Motion and Court Order, the Board remanded the case in July 2015 for an additional medical opinion.  In November 2015, the Board found the medical opinion obtained did not conform with the Court's instructions and again remanded the Veteran's claim for an additional medical opinion.

The Veteran and his wife testified at a RO hearing before a Decision Review Officer in November 2008 and at a Travel Board hearing with the undersigned Veterans Law Judge in July 2010.  Transcripts of both hearings have been associated with the evidence of record.


REMAND

The Veteran is claiming entitlement to service connection for a psychiatric disability, to include PTSD.  Specifically, he has reported an in-service stressor related to the death of fellow soldiers in a convoy in Vietnam on which the Veteran was supposed to go, but did not because he sought dental treatment.  He indicated that he felt guilty that the unknown soldier who was driving the convoy was killed and that it should have been him.  He has also stated that upon learning of that incident he developed a general fear of hostile military or terrorist activity due to the possibility of being hit by enemy rockets while in a subsequent convoy.

According to the March 2015 Joint Motion, the Board's April 2014 denial of entitlement to service connection for a psychiatric disability, to include PTSD, failed to address the Veteran's July 2010 hearing testimony in which he reported a general fear of hostile military or terrorist activity and whether this could be considered a stressor adequate to support a diagnosis of PTSD in accordance with 38 C.F.R. § 3.304(f)(3) (2015).  The November 2011 and December 2011 VA medical opinions addressed the Veteran's claimed stressor related to the death of fellow soldiers while in a convoy in Vietnam but did not address the Veteran's contentions related to his general fear of hostile military or terrorist activity due to the possibility of being hit by enemy rockets while in a subsequent convoy.  Based on the foregoing, the Board remanded this case in July 2015 for an additional opinion.  Unfortunately, in a September 2015 VA medical opinion, the psychiatrist discussed the Veteran's stressor involving his absence from the convoy when it was hit by enemy rockets as a possible stressor adequate to support a diagnosis of PTSD under the DSM-5 but did not specifically discuss the Veteran's general fear of hostile military or terrorist activity due to the possibility of being hit by enemy rockets while in a subsequent convoy as a stressor adequate to support a diagnosis of PTSD.  In a December 2015 VA supplemental opinion, the same psychiatrist who examined the Veteran in September 2015 opined that the Veteran's fear of hostile military or terrorist activity due to the possibility of being hit by enemy rockets while in a subsequent convoy "could be adequate" to support a diagnosis of PTSD, but that the Veteran "does not meet the criteria" for a diagnosis of PTSD under DSM-5 criteria.

VA regulations governing psychiatric disorders were recently amended, effective August 4, 2014, to state that a diagnosis of a mental disorder must conform to the DSM-5; previously, the regulation required a mental disorder diagnosis to conform with the DSM-IV.  See 38 C.F.R. § 4.125(a) (2015); see also 79 Fed. Reg. 45093, 45094 (Aug. 4, 2014).  However, the applicability date of the final rulemaking states that the Secretary did not intend for the provisions of the final rule to apply to claims that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit prior to August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14308 (Mar. 19, 2015).

The Veteran's claim was first certified for appeal to the Board in July 2009; therefore, any diagnosis of a psychiatric disorder must conform to DSM-IV criteria.  Because both the September and December 2015 opinions were based on DSM-5 criteria, an additional remand is required.

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim also should be completed, to include all VA treatment records from February 2015 to the present.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) for the following actions:


1.  The RO or the AMC must obtain all VA treatment records for the Veteran dated from February 2015 to the present and associate them with the evidence of record.

2.  Then, the RO or the AMC must obtain an addendum medical opinion from the VA psychiatrist who evaluated the Veteran in September 2015 to determine the etiology of all diagnosed psychiatric disabilities, to include PTSD, under the DSM-IV criteria.  Following a thorough review of the evidence of record, to include consideration of the Veteran's statements, the psychiatrist must:

(a)  Identify all psychiatric disabilities diagnosed under the DSM-IV during the pendency of the claim (from January 2007 to the present).

(b)  With respect to each diagnosed psychiatric disability, whether it is at least as likely as not (50 percent probability or more) that the psychiatric disability began in service, was caused by service, or is otherwise related to the Veteran's active duty service, to include as due to (i) the Veteran's claimed stressor of not going on a scheduled convoy in Vietnam due to seeking dental treatment and later finding out that the convoy was hit by enemy rockets and seven soldiers died, and (ii) the Veteran's general fear for his life and fear of hostile military or terrorist activity due to the possibility of being hit by enemy rockets while in a subsequent convoy.  Both of these stressors must be discussed in any opinion rendered.

(c)  If the VA psychiatrist determines that the evidence does support a diagnosis of PTSD under the DSM-IV, the psychiatrist must discuss the stressor(s) supporting the diagnosis and any relationship to service, to include:

(i) whether the Veteran's claimed stressor of not going on a scheduled convoy in Vietnam due to seeking dental treatment and later finding out that the convoy was hit by enemy rockets resulting in the deaths of seven soldiers is an adequate stressor to support a diagnosis of PTSD under DSM-IV criteria, and, if so, whether the Veteran's symptoms are related to the claimed stressor; and

(ii)  whether the Veteran's claimed stressor related to a general fear for his life and fear of hostile military or terrorist activity due to the possibility of being hit by enemy rockets while in a subsequent convoy is an adequate stressor to support a diagnosis of PTSD under DSM-IV criteria, and, if so, whether the Veteran's symptoms are related to the claimed stressor.  

(d)  If the VA psychiatrist determines that the evidence does not support a diagnosis of PTSD under DSM-IV criteria, a full explanation for why this is so is required, to include reconciling this negative opinion with VA mental health treatment records documenting a diagnosis of PTSD, beginning April 2008.

A thorough and complete rationale for any opinion expressed must be provided.  If the psychiatrist is unable to provide any required opinion, he or she should explain why.  If the psychiatrist cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the psychiatrist should identify the additional information that is needed.  

If the VA psychiatrist who evaluated the Veteran in September 2015 is not available, the RO or AMC shall obtain the above-requested opinions from another VA psychiatrist or psychologist.  If, and only if, he or she determines that another examination is necessary in order to provide the requested opinions, one should be scheduled.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

